Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed February 28, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 10-15, 19, and 20, the terminology “coupling means” (see intervening claim 10, line 5) invokes a 112(f) interpretation.  The corresponding structure is that of coupling means (220) as described in paragraphs 89-90 of the specification as including resilient member (225), stem (245), and sealing member (260).  The “resilient member” (claims 12-14) does not take “coupling means” out of a Section 112(f) interpretation because it is only one portion of it and “resilient member” is itself non-structural.  Additionally, the language “sealing member” itself is non-structural; see MPEP 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19 and 20, on line 3 of intervening claim 10, “the ophthalmic tissue” lack antecedent basis such that the claims are rendered indefinite.  
Additionally, on line 5 of claim 19, the language “into the injector carrier” is not understood because the loaded needle injector has already been coupled to the injector carrier.  It may be that “the injector carrier” (line 5) was meant to be “the container” instead.
Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 6, and 17-18 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Szurmann et al (US 2017/0340428; hereafter referred to as SN) or, in the alternative, under 35 U.S.C. 103 as obvious over SN in view of Lerner (US 2014/0039456).  SN anticipates the claim language where the various elements recited in claim 1 are identified in the annotated version of Figure 12 below.

    PNG
    media_image1.png
    745
    540
    media_image1.png
    Greyscale

The cutting surface as claimed is the beveled edge shown at opening (14) that is considered to be a cutting surface to that this language can be given patentable weight.
Alternatively, one could reasonably interpret the beveled edge as not meeting the requirement for a cutting surface because it is not explicitly described as such by SN.  Lerner (see Figures 14A-15AZ and paragraphs 38, 213, 215, and 219) teaches that it was known to the same art of endeavor to put cutting edges on needle injectors.  
Regarding claim 2, the Applicant is directed to see Figure 12 and the previously cited portions of SN where it is clear that the fluid coupling is provided.
Regarding claim 3, SN teaches that at least a portion of the device can be made with glass (see paragraph 20) as does Lerner (see paragraph 93) such that it would have been considered at least obvious to do the same.
Regarding claim 5, the non-cutting surface as claimed is merely the half surface that extends away from the tip.  This coincides with the surface described in the invention as disclosed by the Applicant.
Regarding claim 6, the bulb is the left-most portion or maximum diameter portion of the first portion as can be seen in the annotated version of Figure 12 supra. 
Regarding claim 17, the Applicant is directed to see paragraphs 3-5 and 25 of SN.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SN and Lerner as applied to claims 1-3, 5, 6, and 17-18 above, and further in view of Yamamoto et al (US 2018/0250224; hereafter referred to as YO).  SN fails to disclose the use of metal to make the needle as claimed.  YO, from the same art of endeavor or at least from an analogous art of endeavor of drug delivery to the eye, teaches that it was .
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over SN and Lerner as applied to claims 1-3, 5, 6, and 17-18 above, and further in view of Inoue et al (US 2014/0245554; hereafter referred to as Inoue). 
Regarding claim 7, SN fails to clearly disclose a tapered second portion as claimed.  Inoue, from the same art of endeavor or at least from an analogous art of endeavor of drug delivery to the eye, teaches that it was known to taper portions of portions of delivery devices; see Figure 3 and paragraphs 92 and 113.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to taper a portion of the second portion of SN so as provide a secure mating of the two portions.
Regarding claims 8-9, SN meets the claim language but does not disclose portions that fit together in the manner claimed.  However, Inoue shows that it was known to the art or to the analogous art the concept of fitting parts together, male-to-female, or alternatively, female-to-male was known; see Figure 13C as well as Figure 3.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to alter how the portions of SN fit together in order to simplify assembly of the device.  Moreover, the claimed change would have been considered a mere rearrangement of parts that would not modify the operation of the device; see MPEP 2144.04 (VI) (C).
Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giungo (see Figures 17-24), Doud et al (see Figures 11, 13, 15, and 4), Le et al (see Figures 4A-4C, the abstract and paragraphs 67-70), and Heitzmann et al (see Figures 18T, 18BB, and 18CC) are cited as providing further state of the art devices.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774